


EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT dated as of March 30, 2012 (the “Effective Date”), by and
between IntraLinks Holdings, Inc., a Delaware corporation with its principal
place of business at New York, New York (hereinafter referred to as the
“Company”), and Jose Almandoz, residing at XXXXXXXXXXXXXXXXXX (hereinafter
referred to as “Executive”).


WHEREAS, the Company desires to employ Executive as Executive Vice President,
Business Operations, subject to the terms and conditions of this agreement (this
“Agreement”).
NOW, THEREFORE, in consideration of the promises and covenants herein, the
parties agree as follows:
1.    Employment
Executive accepts employment with the Company on the Effective Date in
accordance with the terms and conditions of this Agreement. Executive is and
will be an employee at will, which means that either Executive or the Company
may terminate the employment relationship at any time, with or without “Cause”,
as defined below, or notice, subject to the provisions of Sections 4 and 5 of
this Agreement.
2.    Duties
2.1    Executive shall, during the term of his employment with the Company,
perform the duties of Executive Vice President, Business Operations and shall
perform such other duties as shall be specified and designated from time to time
by the Chief Executive Officer (the “CEO”) or his successor or designee.
Executive shall devote his full business time and effort to the performance of
his duties hereunder. Executive shall report to the CEO or such other senior
officer of the Company (without resulting in substantial diminution of
Executive’s duties) as the CEO or the Company’s board of directors (the “Board
of Directors”) shall designate from time to time. Notwithstanding the foregoing,
Executive may engage in or serve such civic, community, charitable, educational,
religious or non-profit organizations and boards as he may select so long as
such service does not materially interfere with Executive’s performance of his
duties to the Company as provided in this Agreement.
2.2    Executive’s employment hereunder shall be subject to the rules and
regulations of the Company involving the general conduct of business of the
Company in force from time to time and applicable to senior executives of the
Company.
2.3    The parties hereto understand and acknowledge that the Company’s
headquarters are located in New York, NY. Notwithstanding the foregoing, the
Company agrees that Executive’s principal work location shall be at the
Company’s offices located in Charlestown, MA (the “Executive’s Office
Location”); provided that, the Executive may be required to travel to other
locations in the ordinary course of business or as directed by the Board of
Directors.
3.    Compensation
3.1    Salary. The Company shall pay Executive an annualized salary of
$270,000.00 (the “Annual Salary”), in accordance with the customary payroll
practices of the Company applicable to senior executives. Executive’s
performance and Annual Salary shall be reviewed annually in accordance with the
Company’s policy and his Annual Salary may be adjusted upward (but not downward)
in the sole discretion of the Compensation Committee of the Board of Directors
(the “Compensation Committee”).






--------------------------------------------------------------------------------



3.2    Bonus. Executive shall be eligible to receive an annual bonus (with a
target “at plan” amount equal to 50% of the amount of Annual Salary actually
paid or accrued during the calendar year) (the “Target Bonus”), the criteria
for, exact amount and award of said Target Bonus to be determined in the
discretion of the Compensation Committee; provided that, the Company may award a
bonus less than or in excess of the Target Bonus depending on the levels at
which bonus plan targets are achieved. Bonuses payable to Executive pursuant to
this Section 3.2 shall be paid to Executive at the same time such bonuses are
paid to the most senior executive officers of the Company, but in no event later
than March 15th of the calendar year immediately following the calendar year in
which it was earned. Except as set forth in Sections 4 and 5.3 hereof, Executive
shall be eligible to receive any such bonus if Executive is actively employed by
the Company on the date bonuses, if any, are paid and Executive has not given
notice of resignation or been given notice of termination by the Company for
“Cause,” as defined in this Agreement, on or prior to that date.
3.3    Equity Grant. Subject to approval by the Compensation Committee and
shareholders, you will be granted an option to purchase shares of the Company’s
common stock with a Black Scholes total value of $520,000 as of the grant date,
as calculated by the independent advisor to the Compensation Committee of the
Board of Directors.  The exercise price per share of the Option will be equal to
the closing trading price of the Common Stock on the New York Stock Exchange on
the date that the option is granted. The next meeting of shareholders is
currently planned for July 2012. Such option grant will be subject to the terms
and conditions applicable to options granted under the Company’s 2010 Equity
Incentive Plan, as amended from time to time (the “Plan”), and the applicable
award agreement.
3.4    Benefits. Executive shall be eligible to participate in the Company’s
employee benefits plans, subject to the terms and conditions of the applicable
plan documents, and subject to the Company’s right to amend, terminate, increase
costs and/or take other similar action with respect to any or all of its benefit
plans, as with all other plans and programs of the Company.
3.5    Expenses. The Company shall pay or reimburse Executive for all reasonable
out-of-pocket expenses actually incurred by Executive in the performance of
Executive’s services under this Agreement, in accordance with the Company’s
expense reimbursement policies in effect from time to time (including timely
submission of proof of such expenses (including, in the case of reimbursements,
proof of payment) in such form as the Company may require). If an expense
reimbursement is not exempt from Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), the following rules apply: (i) in no event
shall any reimbursement be paid after the last day of the taxable year following
the taxable year in which the expense was incurred; (ii) the amount of
reimbursable expenses incurred in one tax year shall not affect the expenses
eligible for reimbursement in any other tax year; and (iii) the right to
reimbursement for expenses is not subject to liquidation or exchange for any
other benefit.
3.6    Vacation. Executive shall be entitled to 24 vacation and five sick days
per full calendar year of his employment.
3.7    Delivery of Compensation. In the event of Executive’s death, any accrued
but unpaid payments by the Company hereunder shall be made to the executors or
administrators of Executive’s estate against the delivery of such tax waivers,
proper letters testamentary and other documents as the Company may reasonably
request.
4.    Termination upon Death or Disability
This Agreement and the Executive’s employment shall terminate upon Executive’s
death. If Executive becomes disabled, the Company may terminate this Agreement
and Executive’s employment by written

2



--------------------------------------------------------------------------------



notice to Executive. For purposes hereof, “disability” shall be defined to mean
Executive’s inability, due to physical or mental incapacity, to substantially
perform his duties and responsibilities under this Agreement for a period of
ninety (90) consecutive days from the date of such disability as determined by
an approved medical doctor selected by the mutual agreement of the parties
hereto. In the event that the parties hereto cannot agree on an approved medical
doctor, each party shall select a medical doctor and the two doctors shall
select a third medical doctor who shall serve as the approved medical doctor
hereunder. Upon death or termination of employment by virtue of disability,
Executive (or Executive’s estate or beneficiaries in the case of the death of
Executive) shall have no right to receive any compensation or benefit hereunder
on and after the effective date of the termination of employment other than (i)
Annual Salary earned and accrued under this Agreement prior to the effective
date of termination; (ii) earned, accrued and vested benefits and paid time off,
subject to the terms of the plans applicable thereto; (iii) pro-rated bonus
determined in accordance with the provisions of Section 5.3(c); and (iv)
reimbursement under this Agreement for expenses incurred prior to the effective
date of termination. The pro-rated bonus shall be paid to Executive (or
Executive’s estate or beneficiaries in the case of the death of the Executive)
at such time when the Company pays bonuses to its senior executives. This
Agreement shall otherwise terminate upon the effective date of the termination
of employment and Executive shall have no further rights hereunder.
5.    Other Terminations of Employment
5.1    Termination for Cause. The Company may terminate this Agreement and
Executive’s employment hereunder for Cause. For purposes of this Agreement,
“Cause” shall mean: (i) conduct by Executive constituting a material act of
misconduct in connection with the performance of his duties, including, without
limitation, misappropriation of funds or property of the Company or any of its
subsidiaries or affiliates other than the occasional, customary and de minimis
use of Company property for personal purposes; (ii) the commission by Executive
of any felony involving deceit, dishonesty or fraud, or any conduct by Executive
that would reasonably be expected to result in material economic injury or
reputational harm to the Company or any of its subsidiaries and affiliates if he
were retained in his position; (iii) willful and continued non-performance by
Executive of his duties hereunder (other than by reason of Executive’s physical
or mental illness, incapacity or disability); (iv) a breach by Executive of any
of the provisions contained in Section 7 of this Agreement; (v) a material
violation by Executive of the Company’s material written employment policies,
where such violations results in material harm to the Company; or (vi) failure
to cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, after being instructed by the Board
of Directors to cooperate, or the willful destruction or failure to preserve
documents or other materials known to be relevant to such investigation or the
inducement of others to fail to cooperate or to produce documents or other
materials in connection with such investigation; provided that, with respect to
subsections (iii) and (v) above, Cause will only be deemed to occur after
written notice to Executive describing in reasonably specific detail the
events/actions giving rise to the Cause determination, and the failure by
Executive to cure such events/actions giving rise to the Cause determination
within thirty (30) days following such written notice. Notwithstanding any other
provision of this Agreement, if the Company terminates Executive’s employment in
accordance with the terms of this Section 5.1 for Cause, Executive shall have no
right to receive any compensation or benefit hereunder on and after the
effective date of the termination of employment other than (w) Annual Salary
earned and accrued under this Agreement prior to the effective date of
termination; (x) earned, accrued and vested benefits and paid time off under
this Agreement prior to the effective date of termination, subject to the terms
of the plans applicable thereto (and any applicable laws and regulations); and
(y) reimbursement under this Agreement for expenses incurred prior to the
effective date of termination. This Agreement shall otherwise terminate upon the
effective date of the termination of employment and Executive shall have no
further rights hereunder.

3



--------------------------------------------------------------------------------



5.2    Termination by Executive. Notwithstanding any other provision of this
Agreement, if Executive terminates this Agreement and his employment under this
Section 5.2, Executive shall have no right to receive any compensation or
benefit hereunder on and after the effective date of the termination of
employment other than (i) Annual Salary earned and accrued under this Agreement
prior to the effective date of termination; (ii) earned, accrued and vested
benefits and paid time off under this Agreement prior to the effective date of
termination, subject to the terms of the plans applicable thereto (and any
applicable laws and/or regulations); and (iii) reimbursement under this
Agreement for expenses incurred prior to the effective date of termination. This
Agreement shall otherwise terminate upon the effective date of the termination
of employment and Executive shall have no further rights hereunder. Executive
shall endeavor to provide thirty (30) days’ prior written notice to the Company
if he terminates his employment under this Section 5.2.
5.3    Termination by the Company Without Cause. The Company may terminate this
Agreement and Executive’s employment at any time for any reason. If this
Agreement and Executive’s employment with the Company is terminated pursuant to
this Section 5.3 for reasons other than Cause, Executive’s death or disability,
Executive shall have no right to receive any compensation or benefit hereunder
on and after the effective date of the termination of employment other than:
(a)    Annual Salary earned and accrued under this Agreement prior to the
effective date of termination and any earned but unpaid bonus;
(b)    an additional six (6) months of Annual Salary at the rate in effect at
termination payable in the form of salary continuation, subject to applicable
withholding taxes; and
(c)    an amount equal to the bonus that Executive would have received for the
year of termination if Executive had remained employed throughout the calendar
year, with such amount to be determined at the end of the calendar year based on
the levels at which the bonus plan targets are achieved, multiplied by a
fraction, the numerator of which being the number of calendar days Executive is
employed in the calendar year of termination and the denominator of which being
365:
(d)    payment of the premiums for Executive’s group health insurance coverage
pursuant to COBRA, if eligible and elected, for a period of six (6) months, or
until such sooner date that Executive begins employment with another employer;
provided that after expiration of the relevant COBRA payment period above, the
Company will allow Executive to continue such coverage at his own expense for
the remainder of any COBRA continuation period pursuant to applicable law and
Executive shall notify the Company immediately upon acceptance of employment
with another employer;
(e)    accelerated vesting of Executive’s equity awards with service vesting
through the next six (6) months;
(f)    earned, accrued and vested benefits and paid time off under this
Agreement prior to the effective date of termination, subject to the terms of
the plans applicable thereto; and
(g)    reimbursement under this Agreement for expenses incurred prior to the
effective date of termination.
The amounts due under Sections 5.3(b) and (c) shall not be paid or given unless
Executive executes a customary agreement releasing all claims against the
Company (in the form attached hereto as Exhibit A) (the “Release Agreement”) and
the Release Agreement becomes enforceable and irrevocable within 60 days
following the date on which the termination of Executive’s employment becomes
effective. The Annual Salary due under this Section 5.3(b) (the “Severance”)
shall commence to be paid to Executive on the first Company payroll date
following the date the Release Agreement becomes enforceable and irrevocable,
provided, however, that: (x) if the 60-day period in which the Release Agreement
is required to become

4



--------------------------------------------------------------------------------



effective and enforceable begins in one calendar year and ends in the following
calendar year, the Severance shall be paid in the second calendar year; and (y)
in all events, subject to the effectiveness of the Release Agreement, the
Severance shall be paid prior to March 15 of the year following the year in
which the termination of Executive’s employment becomes effective. The pro-rated
bonus due under Section 5.3(c) shall be paid to Executive at such time when the
Company pays bonuses to its senior executives, but in no event earlier than the
date provided in the preceding sentence. The Company shall pay the premiums due
under Section 5.3(d) each month at the time the Company normally pays the
insurer of the Company’s group health insurer on behalf of its remaining
employees.
5.4    Change in Control.
(a)    Executive shall be fully eligible to participate and receive benefits and
payments under the terms of the Company’s Senior Executive Severance Plan (the
“Severance Plan”); provided that, to the extent the Company modifies the
Severance Plan or adopts a similar plan or policy that provider greater
severance benefits and/or payments to the Company’s senior executives, Executive
shall be fully entitled to participate in such modified Severance Plan or newly
adopted plan or policy.
(b)    In addition, the applicable award agreements for options granted pursuant
to Section 3.3 of this agreement shall provide that upon a Sale Event (as
defined in the Plan), Executive shall receive 100% accelerated vesting of any
unvested shares under the option granted pursuant to Section 3.3 of this
Agreement, with such vesting to occur immediately prior to the closing of the
Sale Event.
5.5    Additional Limitation.
(a)    Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”) and the applicable regulations thereunder (the
“Severance Payments”), would be subject to the excise tax imposed by Section
4999 of the Code, the following provisions shall apply:
(i)    If the Threshold Amount is less than (x) the Severance Payments, but
greater than (y) the Severance Payments reduced by the sum of (A) the Excise Tax
and (B) the total of the Federal, state, and local income and employment taxes
on the amount of the Severance Payments which are in excess of the Threshold
Amount, then the Severance Payments shall be reduced (but not below zero) to the
extent necessary so that the sum of all Severance Payments shall not exceed the
Threshold Amount. In such event, the Severance Payments shall be reduced in the
following order: (A) cash payments not subject to Section 409A of the Code; (B)
cash payments subject to Section 409A of the Code; (C) equity-based payments and
acceleration; and (D) non-cash forms of benefits. To the extent any payment is
to be made over time (e.g., in installments, etc.), then the payments shall be
reduced in reverse chronological order.
(ii)    Except in the circumstances set forth in (i), Executive shall be
entitled to receive his full Severance Payments.
(b)    For the purposes of this Section 5.5, “Threshold Amount” shall mean three
times Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by Executive with respect to such excise tax.

5



--------------------------------------------------------------------------------



(c)    The determination as to which of the alternative provisions of Section
5.5(a) shall apply to Executive shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and Executive
within 15 business days of the Date of Termination, if applicable, or at such
earlier time as is reasonably requested by the Company or Executive. For
purposes of determining which of the alternative provisions of Section 5.5(a)
shall apply, Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation applicable to individuals for
the calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in the state
and locality of Executive’s residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. Any determination by the Accounting Firm shall be
binding upon the Company and Executive.
6.    Covenants of Executive.
6.1    Non-Competition; Non-Solicitation. As a material inducement to the
Company to enter into this Agreement, Executive hereby expressly agrees to be
bound by the following covenants, terms and conditions. Executive hereby agrees
that he will have access to trade secrets, proprietary and confidential
information relating to the Company and its affiliates and their respective
clients, including but not limited to, marketing data, financial information,
client and prospect lists (including without limitation, computer- and web-based
compilations (including but not limited to salesforce.com or other CRM system
data) maintained by the Company or its affiliates or Executive), and details of
programs and methods, potential and actual acquisitions, divestitures and joint
ventures, pricing policies, strategies, terms of service, business and product
plans, cost information and software, in each case of the Company, its
affiliates and/or their respective clients. Accordingly, Executive voluntarily
enters into the following covenants to provide the Company with reasonable
protection of those interests:
(a)    Executive agrees that during the term of his employment with the Company
and for a period of one year thereafter, Executive shall not, alone or as an
employee, officer, director, agent, shareholder (other than an owner of 2% or
less of the outstanding shares of any publicly-traded company), consultant,
partner, member, owner or in any other capacity, directly or indirectly:
(i)    engage in any Competitive Activity (as defined below) within or with
respect to any location in the United States or abroad in which Executive
performed or directed his services (including but not limited to sales and
customer support calls, whether conducted in person, by telephone or online) at
any time during the 12-month period immediately preceding the termination of
Executive’s employment for any reason (the “Territories”), or assist any other
person or organization in engaging in, or preparing to engage in, any
Competitive Activity in such Territories;
(ii)    solicit or provide services to any Clients, as defined below, of the
Company and/or any of its affiliates, on his own behalf or on behalf of any
third party, in furtherance of any Competitive Activity. For purposes of this
Section 6, “Client” shall mean any then-current customer of the Company, former
customer of the Company (who was a customer of the Company within the 12-month
period immediately preceding the termination of Executive’s employment
hereunder);
(iii)    encourage, participate in or solicit any employee or consultant of the
Company and/or any affiliate to engage in Competitive Activity or to accept
employment with any third party, whether or not engaged in Competitive Activity.
This subsection (iii) shall be limited to employees and consultants who: (A) are
current employees or consultants; or (B) left the employment of the Company or
whose provision

6



--------------------------------------------------------------------------------



of services to the Company terminated within the 12-month period prior to
Executive’s termination of employment with the Company for any reason; and
(iv)    for purposes of this Agreement, “Competitive Activity” shall mean any
offering, sale, licensing or provision by any entity of any software,
application service or system, in direct competition with the Company’s
offerings and including electronic or digital document repositories for
inter-enterprise exchanges designed to facilitate transactional due diligence,
mergers, acquisitions, divestitures, financings, investments, investor
relations, research and development, clinical trials or other business processes
for which the Company’s products or services are or have been used during the
12-month period preceding termination of Executive’s employment for any reason.
(b)    Executive agrees that the foregoing restrictions are reasonable and
justified in light of: (i) the nature of the Company’s business and customers;
(ii) the confidential and proprietary information to which Executive has had and
will have exposure and access during the course of his employment with the
Company; and (iii) the need for the adequate protection of the business and the
goodwill of the Company. In the event any restriction in this Section 6 is
deemed to be invalid or unenforceable by any court of competent jurisdiction,
Executive agrees to the reduction of said restriction to such period or scope
that such court deems reasonable and enforceable.
(c)    Executive acknowledges and agrees that any breach of this Section 6 shall
cause the Company immediate, substantial and irreparable harm and therefore, in
the event of any such breach, Executive agrees that, without prejudice to any
other remedies which may be available to the Company, and the Company shall have
the right to seek specific performance and injunctive relief, without the need
to post a bond or other security.
(d)    Without in any way limiting the provisions of this Section 6, Executive
further acknowledges and agrees that the provisions of this Section 6 shall
remain applicable in accordance with their terms after the date of termination
of Executive’s employment, regardless of whether Executive’s termination or
cessation of employment is voluntary or involuntary.
6.2    Confidential and Proprietary Information. During and after the term of
Executive’s employment with the Company, Executive covenants and agrees that he
will not disclose to anyone without the Company’s prior written consent, any
confidential materials, documents, records or other non-public information of
any type whatsoever concerning or relating to the business and affairs of the
Company which Executive may have acquired in the course of his employment
hereunder, including but not limited to: (a) trade secrets of the Company; (b)
lists of and/or information concerning current, former, and/or prospective
customers or clients of the Company; and (c) information relating to methods of
doing business (including information concerning operations, technology and
systems) in use or contemplated use by the Company and not generally known among
the Company’s competitors (the “Confidential Information”), except that
Executive may use and disclose such Confidential Information (i) in the course
of Executive’s employment with, and for the benefit of, the Company, (ii) to
enforce any rights or defend any claims hereunder or under any other agreement
to which Executive is a party with the Company, provided that such disclosure is
relevant to the enforcement of such rights or defense of such claims and is only
disclosed in the formal proceedings related thereto, (iii) when required to do
so by a court of law, by any governmental agency having supervisory authority
over the business of the Company or by any administrative or legislative body
(including a committee thereof) with jurisdiction to order him to divulge,
disclose or make accessible such Confidential Information; provided that
Executive shall give prompt written notice to the Company of such requirement,
disclose no more information than is so required, and reasonably cooperate with
any attempts by the Company to obtain a protective order or similar treatment,
(iv) as to such Confidential Information that is or becomes generally

7



--------------------------------------------------------------------------------



known to the public or trade without Executive’s violation of this Section 6.2,
or (v) to Executive’s spouse, attorney and/or his personal tax and financial
advisors as reasonably necessary or appropriate to advance Executive’s tax,
financial and other personal planning (each an “Exempt Person”), provided,
however, that any disclosure or use of Confidential Information by an Exempt
Person shall be deemed to be a breach of this Section 6.2 by Executive.
6.3    Rights and Remedies upon Breach. Executive acknowledges and agrees that
his breach of any provision of this Section 6 (the “Restrictive Covenants”)
would result in irreparable injury and damage for which money damages do not
provide an adequate remedy. Therefore, if Executive breaches or threatens to
commit a breach of any Restrictive Covenant, the Company shall have the
following rights and remedies (in accordance with applicable law and upon
compliance with any necessary prerequisites imposed by law upon the availability
of such remedies), each of which rights an remedies shall be independent of the
other and severally enforceable, and all of which right and remedies shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Company under law or in equity (including, without limitation, the recovery of
damages):
(a)     to have the Restrictive Covenants specifically enforced (without posting
bond and without the need to prove damages) by any court having jurisdiction,
including, without limitation, the right to seek an entry against Executive of
restraining orders and injunctions (preliminary, mandatory, temporary and
permanent) against violations, threatened or actual, and whether or not then
continuing, of such covenants;
(b)     to require Executive to forfeit his right to receive the balance of any
compensation due him which is not yet earned and accrued under this Agreement
(whether it be in the form of Annual Salary, expenses or paid time off); and
In addition, without limiting the Company’s remedies for any breach by Executive
of the Restrictive Covenants, except as required by law, if (i) the Company
files a civil action against Executive based on his alleged breach of the
Restrictive Covenants, and (ii) the Company obtains preliminary injunctive
relief enjoining the Executive from breaching any of the Restrictive Covenants,
or a court of competent jurisdiction issues a final judgment (not subject to
appeal, which shall include any order or judgment that finally disposes of the
action) that the Executive has breached any of the Restrictive Covenants, then
the Executive shall promptly repay to the Company any such payments he
previously received pursuant to Sections 5.3(b) and (c) above and the Company
will have no obligation to pay any of the amounts that remain payable by the
Company under Sections 5.3(b) and (c). If, however, a court of competent
jurisdiction either denies the Company’s motion, request or application for
preliminary injunctive relief or issues a final judgment (not subject to appeal,
which shall include any order or judgment that finally disposes of the action)
that the Executive has not breached any of the Restrictive Covenants, then
Executive shall not be obligated to repay, and the Company shall not be entitled
to recoup, any of the payments made to the Executive pursuant to Sections 5.3(b)
and (c).
6.4    Definition of the Company. For this Section 6, the “Company” shall
include all of the Company’s parents, subsidiaries, and affiliates and their
respective successors and assigns, and “affiliate” shall mean any entity that,
directly of indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with the Company. As used in this
Section 6.4, “control” shall mean the possession, directly or indirectly, of the
powers to direct or cause the direction of the management and policies of such
entity, whether though the ownership of voting securities, by contract or
otherwise.

8



--------------------------------------------------------------------------------



7.    Section 409A of the Code.


(a)    The Severance payable to Executive under Sections 5.3 of this Agreement
are intended to be exempt from the coverage of Section 409A of the Code because
the payments are made to Executive within the time periods set forth in Treas.
Reg. §1.409A-1(a)(4) and each installment payment is intended to be a separate
payment for purposes of Treas. Reg. §1.409A-2(b)(2)(iii). To the extent that any
payment or benefit due to Executive under this Agreement provides for the
payment of non-qualified deferred compensation benefits in connection with a
termination of the Executive’s employment (regardless of the reason for such
termination), however, such termination of the Executive’s employment triggering
payment of benefits under the terms of this Agreement must also constitute a
“separation from service” under Section 409A(a)(2)(A)(i) of the Code and Treas.
Reg. §1.409A-1(h) before the Company shall make payment of such benefits. To the
extent that termination of the Executive’s employment does not constitute a
separation of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h) (as the result of further services that are reasonably anticipated
to be provided by him to the Company or any of its affiliates or successors at
the time his employment terminates), any benefits payable under this Agreement
that constitute non-qualified deferred compensation under Section 409A of the
Code shall be delayed until after the date of a subsequent event constituting a
separation of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h). For purposes of clarification, this Section 7(a) shall not cause
any forfeiture of benefits on the Executive’s part, but shall only act as a
delay in payment of such benefits until such time as a separation from service
occurs.


(b)    Anything in this Agreement to the contrary notwithstanding, if at the
time of Executive’s separation from service within the meaning of Section 409A
of the Code, Executive is also a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that Executive becomes entitled to under this Agreement on account of
Executive’s separation from service would be considered deferred compensation
subject to Section 409A of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (A) six
months and one day after Executive’s separation from service, or (B) Executive’s
death.  If any such delayed cash payment is otherwise payable on an installment
basis, the first payment shall include a catch-up payment covering amounts that
would otherwise have been paid during the six-month period but for the
application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.


(c)    All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by Executive
during the time periods set forth in this Agreement.  All reimbursements shall
be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred.  The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year.  Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.


(d)    The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

9



--------------------------------------------------------------------------------



(e)    The Company makes no representation or warranty and shall have no
liability to Executive or any other person if any provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A of
the Code but do not satisfy an exemption from, or the conditions of, such
Section.


8.    Other Provisions
8.1    Severability. Executive acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement; and
(ii) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects. If it is determined by a court of competent
jurisdiction that any provision of this Agreement, including, without
limitation, any Restrictive Covenant, or any part thereof, is invalid or
unenforceable, the remainder of the Agreement shall not thereby be affected and
shall be given full effect, without regard to the invalid provisions. The
parties hereto will substitute for the invalid or unenforceable provision a new,
mutually acceptable, valid and enforceable provision of like economic effect.
8.2    Blue Penciling. If any court determines that any covenant in this
Agreement, including, without limitation, any Restrictive Covenant or any part
thereof, is unenforceable because of the duration or geographical scope of such
provision, the duration or scope of such provision, as the case may be, shall be
reduced so that such provision becomes enforceable and, in its reduced form,
such provision shall then be enforceable and shall be enforced.
8.3    Indemnification. Executive shall be entitled to indemnification as
provided in the Company’s certificate of incorporation and bylaws, to the
fullest extent permitted under Delaware law. In addition, the Company and
Executive will execute the Company’s standard indemnification agreement for
senior executive and/or directors.
8.4    Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered in person, by facsimile or
electronic mail or by certified or registered mail, postage prepaid. Any such
notice given by certified or registered mail shall be deemed given five days
after the date of deposit in the United States mails as follows:
(i)
If to the Company:

150 East 42nd Street, 8th Floor
New York, NY 10017
(ii)
If to Executive, to:

Jose Almandoz
XXXXXXXXXX
XXXXXXXXXX
Any such person may by notice given in accordance with this Section to the other
party designate another address or person for receipt by such person of notices
hereunder.
8.5    Entire Agreement. This Agreement, along with exhibit attached hereto and
the award agreements referenced in Section 3.3 above, constitutes the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and terminates and supersedes any and all prior
agreements, understandings and representations, whether written or oral, by or
between the parties hereto or their affiliates which may have related to the
subject matter hereof in any way.

10



--------------------------------------------------------------------------------



8.6    Waivers and Amendments. This Agreement may be amended, superseded or
canceled, and the terms hereof may be waived, only by a written instrument
singed by the parties or, in the case of a waiver, by the party waiving
compliance. No delay by either party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
any party of any such right, power or privilege nor any single or partial
exercise as any such right, power or privilege, preclude any other or further
exercise thereof or the exercise of any other such right, power or privilege.
8.7    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.
8.8    Venue. The parties agree irrevocably to submit to the exclusive
jurisdiction of the federal courts or, if no federal jurisdiction exists, the
state courts, located in Boston, Massachusetts, for the purposes of any suit,
action or other proceeding brought by any party arising out of any breach of any
of the provisions of this Agreement and hereby waive, and agree not to assert by
way of motion, as a defense or otherwise, in any such suit, action, or
proceeding, any claim that it is not personally subject to the jurisdiction of
the above-named courts, that the suit, action or proceeding is brought in an
inconvenient forum, that the venue of the suit, action or proceeding is
improper, or that the provisions of this Agreement may not be enforced in or by
such courts.
8.9    Assignment. This Agreement, and Executive’s rights and obligations
hereunder, may not be assigned by Executive without the prior written consent of
the Company; any purported assignment by Executive in violation hereof shall be
null and void. In the event of any sale, transfer or other disposition of all or
substantially all of the Company’s assets or business, whether by merger,
consolidation or otherwise, the Company shall assign this Agreement and its
rights and obligations hereunder.
8.10    Withholding. The Company shall be entitled to withhold from any payments
or deemed payments any amount of withholding required by applicable law.
8.11    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.
8.12    Survival. Anything in this Agreement to the contrary notwithstanding, to
the extent applicable, Sections 1, 6 and 8 shall survive the termination of this
Agreement for any reason.
8.13    Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.
8.14    Legal Fees. The Company shall reimburse the reasonable legal fees and
expenses of Executive incurred in connection with the review and negotiation of
this Agreement, not to exceed $5,000.
8.15    Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.
8.16    Third-Party Agreements and Rights. Executive represents to the Company
that Executive’s execution of this Agreement, Executive’s employment with the
Company and the performance of Executive’s proposed duties for the Company will
not violate any obligations Executive may have to any previous employer or any
other party. In Executive’s work for the Company, Executive will not disclose or
make use of any

11



--------------------------------------------------------------------------------



information in violation of any agreements with or rights of any previous
employer or other party, and Executive will not bring to the premises of the
Company any copies or other tangible embodiments of non-public information
belonging to or obtained from any previous employment or other party.
8.17    Clawback. The bonus payments and equity grants made to Executive under
this Agreement shall be subject to and shall be deemed amended hereby to ensure
compliance with a policy adopted by the Company in response to any statutory or
regulatory mandate requiring the repayment of compensation paid to Executive,
provided, however, that unless specifically required by such statute or
regulation, such policy shall not be deemed to amend this Agreement to require
diminution, reduction or repayment of any compensation paid, awarded or promised
to Executive under this Agreement prior to the effective date of such statute,
regulation, mandate or order, including without limitation any bonus payment or
equity award.
[Signature Page Follows]

12



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.
JOSE ALMANDOZ    INTRALINKS HOLDINGS, INC.
/s/ Jose Almandoz         By:    /s/ Ronald W. Hovsepian        
Name: Ronald W. Hovsepian
            Title: President and CEO
Date: March 30, 2012         Date: April 2, 2012

13

